DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group III, claims 13, 15, 17, 20 and 22-28, drawn to electrochromic devices and a method of using an electrochromic device, in the reply filed on March 9, 2022 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 27, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a textile product”, “wherein the electrochromic yarn and the ion storage yarn are inlaid in a fabric of the textile product to form a woven pattern” and “wherein the electrochromic yarn is inlaid in an outer side of the fabric and the ion storage yarn is inlaid in an inner side of the fabric” must be shown or the features canceled from the claims.  No new matter should be entered.
The drawings are further objected to because figure 4 as described on page 6 lines 7-8 and page 12 lines 23-24 is described as “a schematic diagram of change results before and after a change in voltage polarity.”  Figure 4 is clearly two side-by-side photographs and not a schematic diagram, per se, 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Examiner’s Comments
The amended claims submitted on October 9, 2020 are noncompliant.  Particularly, none of the amendments were annotated as set forth in MPEP 714(C)(B).  The examiner assumes this is an inadvertent oversight since and in an effort to maintain a compact prosecution will proceed as if claims were annotated.
Regarding applicant uses the term “external environment” it is clear, in light of the specification, see figure 1 particularly element 3, an “external environment” is at least the space between the electrochromic coating on the first flexible conductive yarn ion storage coating on the second flexible conductive yarn.  This interpretation is reasonable and well within the grasp of the ordinarily skilled and 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 25-26 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 25 (dependent on 23) and claim 26 (dependent on 25) “the textile product” has antecedent issues.  It is unclear if applicant is referring to the textile product introduced in claim 24 (assumed) or if it is a new element.  For purposes of examination the examiner will interpret claim 25 depend from claim 24.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Regarding claim 13 Kirynschev discloses an electrochromic device (title e.g. figures 1-2 device 20), comprising: an electrochromic yarn (e.g. first fiber 22), an ion storage yarn (e.g. second fiber 24) and a power supply (e.g. generator/power supply 32), the electrochromic yarn comprising a first flexible conductive yarn (e.g. figure 3 conductive element 26) and an electrochromic layer coated on a surface layer of the first flexible conductive yarn (e.g. coating 28), the ion storage yarn comprising a second flexible conductive yarn (e.g. 26) and an ion storage layer coated on a surface layer of the second flexible conductive yarn (e.g. 28), the first flexible conductive yarn being electrically connected to a cathode of the power supply, and the second flexible conductive yarn being electrically connected to an anode of the power supply (implicit given the function of electrochromic devices attached to power supplies see column 7 lines 32-56).
Regarding claim 17 Kirynschev discloses the electrochromic device according to claim 13, as set forth above.  Kirynschev further discloses wherein the first flexible conductive yarn and/or the second flexible conductive yarn are/is made of metal, or comprise(s) a flexible non-conductive organic polymer that is endowed with electrical conductivity by a conductive material (column 7 lines 21-31 particularly “Conductive elements 26 of fibers 22 and 24 can be of a metal, a metal oxide, an alloy or a conductive polymer …”).
Regarding claim 20 Kirynschev discloses the electrochromic device according to claim 13, as set forth above.  Kirynschev further discloses wherein the electrochromic layer comprises an inorganic metal oxide or an alloy oxide or a combination thereof (column 5 line 63-column 6 line 6 particularly “suitable electrochromic light modulating substance … for example, electrochromic light modulating substances containing oxides of transition metals, e.g., W03, MoO3, TiO2, V2O5, Bi2O3, Ni(OH)2, IrO2 … and combinations thereof”); and the ion storage layer comprises an inorganic metal oxide or an alloy oxide 3, MoO3, TiO2, V2O5, Bi2O3, Ni(OH)2, IrO2 … and combinations thereof”).
Regarding claim 23 the preamble establishes that the claimed invention is a “product” and body of the claim recites that it comprises “an electrochromic element manufactured with the method according to claim 1.”  The body of the claim is a product-by-process limitation.  It has been held that the presence of process limitations in a product claim, which product does not otherwise patentably distinguish over the prior art, cannot impart patentability to the product.  In re Stephens 135 USPQ 656 (CCPA 1965).  Furthermore, the patentability of a product does not depend upon its method of production.  If the product in a product by process claim is the same as or obvious from a product of the prior art, then the claim is unpatentable even though the prior art product was made by a different process.  In re Thorpe, 227 USPQ 964, 966 (Fed Cir 1985).  See MPEP 2113.  Thus, in this case only the device elements of claim 1 are required and the process to produce said elements has no patentable weight.  A product comprising an electrochromic element manufactured with the method according to claim 1.  The elements required for an electrochromic element of claim 1 are (1) a first conductive flexible yarn with an electrochromic coating, a.k.a. an electrochromic yarn; and (2) a second conductive flexible yarn with an ion storage coating, a.k.a. an ion storage yarn.
Kirynschev discloses a product (title e.g. figures 1-3 device 20) comprising an electrochromic element (inter alia column 4 lines 24-29 “…the electro-optically active substance is an electrochromic light modulating substance …”) including an electrochromic yarn (e.g. 22) and an ion storage yarn (e.g. 24), wherein the electrochromic yarn (e.g. 22) comprises a first conductive flexible yarn (e.g. 26) with an electrochromic coating (e.g. 28), and wherein the ion storage yarn (e.g. 24) comprises a second conductive flexible yarn (e.g. 26) with an ion storage coating (e.g. 28).

Regarding claim 25 Kirynschev discloses the product according to claim 24, as set forth above.  Kirynschev further discloses wherein the electrochromic yarn (e.g. 22) and the ion storage yarn (e.g. 26) are inlaid in a fabric (e.g. cover 30) of the textile product to form a woven pattern (column 3 lines 49-52 “…he first set of fibers and the fibers of the second set of fibers are interlocked in a woven arrangement” see figure 2).

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 15, 22 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Kirynschev et al. US Patent 6,072,619 in view of Bennett et al. US Patent 5,446,577.
Regarding claims 15 and 22 Kirynschev discloses the electrochromic device according to claim 13, as set forth above.  Kirynschev further disclose wherein the electrochromic device operates at a sufficient voltage (column 7 lines 32-41); wherein the electrochromic device produces electrochromism in an external environment with ion conducting layer (column 6 lines 7-14 particularly “externally coated with an additional coat 40 of an electrolyte”).
Kirynschev is silent as to how much voltage is sufficient and as to the material composition of the electrolyte but further teaches: “Such electrolytes are well known and described in the prior art. See, for example, U.S. Pat. No. 5,446,577, which is incorporated by reference” (column 6 lines 7-14).  Regardless, Kirynschev does not explicitly disclose the electrochromic device operates at a low voltage, the low voltage being -0.8 V to +0.8 V, as recited in claim 15; or the electrolyte has hydrogen, lithium, and/or sodium ions, as required by claim 22.
Bennett teaches an electrochromic device (abstract e.g. figure 1) including an electrochromic layer (e.g. 30) and an ion storage layer (e.g. 51) with an electrolyte (e.g. 41) between (i.e. in an “external environment”) and further teaches the electrolyte material includes “suitable ions include hydrogen, metal and halogen ions” (column 9 lines 6-8) and provides examples that operate at -0.6V and -0.6V to 0.6V (e.g. example 1 column 10 lines 8-11 & example 3 column 10 lines 38-47)  for the purpose of enabling the ion transportation between layers to cause an electrochromic effect (column 9 lines 8-25, column 10 lines 8-11 & column 10 lines 38-47).  Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for the electrochromic device as disclosed by Kirynschev to have the operating voltage being -0.8 V to +0.8 V, and have the electrolyte include hydrogen, lithium, and/or sodium ions as taught by Bennett for the purpose of enabling the ion transportation between layers to cause an electrochromic effect.

Kirynschev is silent as to the material composition of the electrolyte but further teaches:  “Such electrolytes are well known and described in the prior art. See, for example, U.S. Pat. No. 5,446,577, which is incorporated by reference” (column 6 lines 7-14).  Regardless, Kirynschev does not explicitly disclose the electrolyte has hydrogen, lithium, and/or sodium ions.
Bennett teaches an electrochromic device (abstract e.g. figure 1) including an electrochromic layer (e.g. 30) and an ion storage layer (e.g. 51) with an electrolyte (e.g. 41) between (i.e. in an “external environment”) and further teaches the electrolyte material includes “suitable ions include hydrogen, metal and halogen ions” (column 9 lines 6-8) for the purpose of enabling the ion transportation between layers to cause an electrochromic effect (column 9 lines 8-25).  Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for the electrochromic device as disclosed by Kirynschev to have the electrolyte include hydrogen, lithium, and/or sodium ions as taught by Bennett for the purpose of enabling the ion transportation between layers to cause an electrochromic effect.

Insofar as it is understood claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Kirynschev et al. US Patent 6,072,619 in view of Karayianni et al. US Patent Application Publication 2006/0281382.
Regarding claim 26 Kirynschev discloses the product according to claim 25, as set forth above.  Kirynschev does not disclose wherein the electrochromic yarn is inlaid in an outer side of the fabric and 
Karayianni teaches a woven textile product (title e.g. figures 3I-3K & 3O-3V) where the yarn used in the weaves may include electrochromic materials (paragraph [0109]) and further teaches weaving patterns with two yarn predominately on one side or the other (e.g. figures 3T & 3V) for the purpose of obtaining a satin weave to have one surface of the textile have high functionality (paragraph [0148-50]).  Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for the product as disclosed by Kirynschev to have the electrochromic yarn is inlaid in an outer side of the fabric and the ion storage yarn is inlaid in an inner side of the fabric as taught by Karayianni for the purpose of obtaining a satin weave resulting in one surface of the textile having high functionality.
Karayianni does not teach the electrochromic yarns are worn on the outer surface.  However, there are only two possibilities as to which side is the outer surface.  It has been held that where there are only a finite number of predictable identifiable solutions, it would have been obvious to a person of ordinary skill in the art to try the known options within his or her technical grasp. KSR International Co. v Teleflex Inc., 82 USPQ2d 1385 (2007). In this case one would be motivated to have the side that predominantly shows the electrochromic yarn is the outer surface when worn so that the color change would be readily observable.  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for the electrochromic yarns are worn on the outer surface since there are only two possible solutions and since it has been held that where there are only a finite number of predictable identifiable solutions, it would have been obvious to a person of ordinary skill in the art to try the known options within his or her technical grasp and since one would be motivated to have the side that predominantly shows the electrochromic yarn is the outer surface when worn so that the color change would be readily observable.

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Kirynschev et al. US Patent 6,072,619 in view of Agrawal et al. US Patent Application Publication 2004/0201878 and in further view of Hamedi et al. US Patent Application Publication 2010/0163283.
Regarding claim 28 Kirynschev discloses a method of using the product according to claim 23, particularly Kirynschev discloses a product with an electrochromic yarn (e.g. 22) and an ion storage yarn (e.g. 24) in contact with an electrolytic (e.g. 40) in an external environment (see figures 1-3), and the presence of a voltage (e.g. from 32); would upon and changing polarity of the applied voltage so that the ion storage layer releases the absorbed ions to the electrochromic layer to produce electrochromism (inter alia column 1 lines 26-44).
Kirynschev does not disclose the electrolyte is liquid containing hydrogen, lithium and/or sodium ions and actively or passively introducing said liquid electrolyte as part of the method of using the product.
Agarwal teaches a product (title e.g. figure 9) including two yarns with electrochemically active layers (e.g. 96 & 971) where at least one of these has to be electrochromic (paragraph [0026]) and further teaches the space between is filled by a liquid electrolyte (e.g. 95) with lithium ions (paragraph [0026]) for the purpose of making large area flexible devices (paragraph [0008]).  Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for the product as disclosed by Kirynschev to have the electrolyte be a liquid containing hydrogen, lithium and/or sodium ions as taught by Agarwal for the purpose of making large area flexible devices.

Hamedi teaches a woven electronic fabrics (title e.g. figures 3-4 & 6) including electrochromic coated yarns (paragraph [0049] “each fibre in a bundle could contain one or several thin films of electrochromic material. These material of these fibres are switched at the junction where they are in contact with electrolyte by applying a voltage on the other fibres that carries an electro-active material”) and further teaches using the fabric by introducing an electrolyte (paragraph [0048] “inventions comprises electrochromic components … contain material classes that are capable of changing color upon electric reactions with an electrolyte”) for the purpose of activate a color change as part of a sensor array (paragraphs [0048 & 0107-09]).  Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for the product as disclosed by Kirynschev as modified by Agarwal to be have a method of use include actively or passively introducing an liquid electrolyte as taught by Hamedi for the purpose of activate a color change as part of a sensor array.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Underhill et al. US Patent Application Publication 2005/0137542; regarding an electrochromic device used in garments which can detect liquids.
Liang et al. foreign patent document TW200907129A; regarding an electrochromic fiber and woven electrochromic fabric.
Sotzing et al. US Patent Application Publication 2010/0245971; regarding an electrochromic fiber and woven electrochromic fabric.
Sotzing et al. US Patent Application Publication 2012/0224247; regarding an electrochromic fiber and woven electrochromic fabric.
Kim et al. US Patent Application Publication 2018/0271180; regarding an electrochromic fiber, woven electrochromic fabric and a garment with electrochromic fabric.
Bharadwaj US Patent 10,273,600; regarding an electrochromic fiber and woven electrochromic fabric.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE G KING whose telephone number is (303)297-4273. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571) 272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/George G. King/Primary Examiner, Art Unit 2872                                                          March 19, 2022


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 It is noted that there is a drafting error in figure 9.  Particularly, layer 96 on 91 should be labeled 97, see paragraph [0026].